
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.19



FEI Company Board of Directors Compensation Program
(As approved by the Board of Directors on July 17, 2003)


Annual Retainers (payments are made pro rata, quarterly)


$
15,000
 
Annual base retainer for all outside Board members ($3,750 per quarter)
$
10,000
 
Annual additional retainer for membership on Audit Committee ($2,500 per
quarter)*
$
5,000
 
Annual additional retainer for membership on Compensation or Nominating and
Governance Committee ($1,250 per quarter)*
$
2,500
 
Annual additional retainer for committee chair ($625 per quarter)
$
10,000
 
Annual retainer for Lead Director position ($2,500 quarterly)

*If a director serves on more than one committee, the annual additional retainer
for service on the second committee is $2,500. For example, a director serving
on the Audit Committee and Compensation Committee would receive a total retainer
of $12,500. A director serving on the Compensation Committee and Nominating and
Governance Committee would receive a total retainer of $7,500.

Payments made on a per meeting basis

$ 1,000   Payment for attendance at a Board or Committee meeting whether
attending in person or by teleconference.

Option Share Grants of Company Common Stock

Initial grant of 15,000 option shares of Company Common Stock on joining the
Board with the grant vesting at 2.78% of the total grant per month of service.
In addition, at the time of each annual shareholder meeting, each director who
is elected receives an additional option grant of 7,500 shares vesting at 2.78%
of the total grant per month of service.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.19



FEI Company Board of Directors Compensation Program (As approved by the Board of
Directors on July 17, 2003)
